Citation Nr: 1125897	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  08-36 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as secondary to herbicide exposure. 

2. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Michael D.J. Eisenberg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from May 1970 to March 1972.

The appeal comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) in Reno, Nevada Regional Office (RO).  

In February 2011, the Veteran presented testimony during a videoconference hearing with the undersigned Veteran's law judge; a transcript of the hearing is included in the claims file.

Subsequent to the December 2009 Supplemental Statement of the Case (SSOC), the Veteran submitted additional evidence.  VA regulations provide that any pertinent evidence submitted by an appellant without waiver of RO consideration must be referred to the RO for review and preparation of an SSOC.  38 C.F.R. § 20.1304. However, upon review of the additional evidence, the Board finds that it is duplicative of evidence previously assembled, and accordingly is not pertinent to the issues on appeal.  Therefore, the provisions of 38 C.F.R. § 20.1304 do not apply, and the case need not be returned to the RO.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  The Veteran had no verified service in the Republic of Vietnam during the Vietnam War era, nor does the evidence show his exposure to Agent Orange or other herbicide during his period of service, including during his service in Japan.

3.  The Veteran's current diabetes mellitus disability is not the result of an injury or disease incurred in service, nor may it be presumed to be related to service.


CONCLUSION OF LAW

Diabetes mellitus is not shown to be due to a disease or injury that was incurred in or aggravated by service; nor may it be presumed to have been incurred therein; nor may it be presumed to have been due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's claim for service connection was received in April 2007.  He was notified of the provisions of the VCAA by the RO in correspondence dated in May 2007.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding the VCAA.  

Thereafter, the claims were reviewed and a supplemental statement of the case (SSOC) was issued in December 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in May 2007.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records, relevant VA treatment records, and Social Security Administration disability records pertaining to his claim have been obtained and associated with his claims file.  

Furthermore, the Veteran has not identified any additional, relevant evidence that has not otherwise been requested or obtained.  He has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be presumed for certain chronic diseases, such as diabetes mellitus, which become manifest to a compensable degree within a prescribed period after discharge from service (one year), even though there is no evidence of such disease during the period of service, provided the veteran had active service of 90 days or more.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 67 Fed. Reg. 42600-42608 (2002).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has also held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2009).

Factual Background and Analysis

The Veteran asserts his diabetes is related to his military service.  Specifically, he argues that his diabetes was caused by exposure to herbicides while he served in Japan.  He has not alleged service in Vietnam, nor is there evidence of such service.

Service treatment records, including a May 1970 enlistment and March 1973 separation examination reports, do not contain a diagnosis of diabetes or findings of sugar in the urine. 

A July 2003 VA progress note indicates the Veteran was called to discuss his lab results which were consistent with mild diabetes.  

In a September 2003 VA follow-up, the examiner noted a diagnosis of diabetes with neuropathy and a secondary diagnosis of morbid obesity.  

A March 2004 VA progress note indicated the Veteran had no history of diabetes mellitus and that he probably has impaired glucose tolerance or early diabetes in transition. 

In a February 2005 VA progress note, F. S., M.D., indicated that, by the Veteran's history, he was exposed to chemicals, including Agent Orange, in Okinawa.  The physician noted that he believed the Veteran's reported history.  He opined that at least some of his present problems are related to that exposure.  

During a June 2005 VA mental health treatment record, the Veteran reported that while he was in Okinawa, he was on alert because of riots over the presence and movement of the chemical warfare agents.  He also reported he had to escort trucks as military police in case of the trucks with chemical agents were attacked.  He stated that the dump site for the chemicals was by the ocean with strong winds.  He reported he went to the US Army base on Okinawa to consult with the doctor about the chemicals blowing on him because he was itchy, and frightened.  He stated that he has never been told what he had been exposed to, and that the drums had colored striping but no writing on them.  He could smell a foul or pungent chemical smell at the same time he could feel the liquid contacting the exposed skin on his face and arms. 

In a December 2005 letter, F. S., M.D., reported that the Veteran was intimately involved maintaining security for the armed forces chemical depot.  During this time, some elements of the chemical depot had to be moved for disposal off the island, and during these maneuvers, some of the barrels of chemicals were noted to be leaking.  At times the Veteran was sprayed by these chemical caused by the ocean winds.  It is likely that some of these chemicals were highly toxic.  In fact, the physician noted, it is likely that some of these chemicals were Agent Orange.  A review of the Veteran's VA medical file in Las Vegas indicated some glucose intolerance with blood glucose levels as high as 177 mgs.  

During an April 2007 VA general medical examination, the examiner noted that the Veteran developed diabetes mellitus and is under treatment for the diabetes.  The examiner noted that diabetes alters his immunity and the skin problem may become more symptomatic because of the diabetes.  The examiner opined that the Veteran's diabetes in and of itself may be related to his chemical exposures while in Okinawa, which may have included Agent Orange. 

During a July 2007 VA examination, the Veteran reported he was given a diagnosis of diabetes in 2003.  He reported his diabetes is due to Agent Orange exposure in Okinawa, Japan, in 1970.  The examiner noted he recently began taking oral hypoglycemic agent twice a day and that he is not on insulin.  After an examination, the examiner diagnosed diabetes mellitus type 2. 

The Veteran submitted a lay statement from B. L. in May 2008; however, the letter did not address exposure to herbicides or chemicals. 

In a September 2009 addendum to a February 2009 VA examination, the physician noted that if the diagnosis of chloracne is accepted and the Agent Orange exposure is accepted, then the Veteran's diabetes is likewise a result of the Agent Orange exposure. 

VA progress notes dated through July 2010 indicate ongoing monitoring of blood sugars and eventual treatment with oral medication.  

Social Security Administration records were received and considered; however, the associated medical records primarily concerned the Veteran's non-service connected partially amputated leg. 

During a February 2011 hearing, the Veteran reported that while he was in Okinawa, they were moving all chemicals and toxins and mustard gas on and off line, because they were returning the area back to Japan.  They had to haul the trucks that were loaded with toxins across the island to where the dump was, and they were escorted by the Veteran.  He stated the area was not very big, and he could see the containers had poison signs on them and some had colored stripes.  He reported that he was sprayed with the chemicals with the breeze.  The Veteran asserted that the reason that they went to that dump was to get the ones that were leaking stuff resealed or put in new containers.  He also reported that he saw a doctor at that time due to itching.

The Board does not dispute the Veteran has a current diagnosis of diabetes.  With respect to the Veteran's claim that his diabetes is due to an in-service exposure to Agent Orange or other herbicides, there is no evidence that the Veteran served in the Republic of Vietnam or that he was otherwise exposed to Agent Orange or other herbicides during his period of service.  Although the Veteran contends that there was such exposure while he served in Japan, a review of the claims file gives no indication of such exposure.  The Veteran's self-serving statements describing possible exposure to chemicals that he now believes were herbicides are speculative at best and have little, if any, probative value.  It must be concluded that neither the required service in Vietnam nor other exposure to Agent Orange or other herbicides has been shown.  As neither the required service in Vietnam nor other exposure to Agent Orange herbicides has been shown, service connection for diabetes mellitus will not be considered on a presumptive basis with respect to Agent Orange or other herbicides.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307, 3.309.  Nevertheless, service connection for diabetes may be shown on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

As indicated earlier, the Veteran's diabetes mellitus was actually confirmed in April 2003, more than 25 years after his military service.  It must be concluded based on the evidence that the Veteran's diabetes mellitus did not become manifest to a compensable degree within a year after his discharge from service.  38 C.F.R. §§ 3.307, 3.309; see Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection).

In addition, there is no competent medical evidence that establishes a causal connection between the Veteran's diabetes mellitus disorder, and his military service or claimed Agent Orange or herbicide exposure for that matter.  Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  This evidentiary deficiency concerning the nexus element is fatal to the claim.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ('A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.').  

The Board has considered that in a February 2005 progress note, December 2005 letter, and April 2007 VA examination report, F. S., M.D., related the Veteran's diabetes related to service, to include herbicide exposure in Japan.  Nevertheless, review of these treatment records reflects that the physicians were merely transcribing history provided by the Veteran.  As such, the inclusion of the Veteran's reported history in the treatment records does not constitute competent evidence of the required nexus between diabetes and service, to include in-service herbicide exposure.  See LeShore v. Brown, 8 Vet App. 406, 409 (a bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a health care professional).

While several lay assertions have been submitted by the Veteran asserting that his diabetes mellitus was the result of his military service, mere lay assertions of this purported cause-and-effect relationship do not constitute competent and credible evidence to satisfy this nexus requirement.  See Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Diabetes mellitus, type II, is not a simple medical condition, and as such is not a condition that can be perceived through the senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (Personal knowledge is that which is perceived through the use of the senses.).

The Board also notes that the Veteran has submitted an excerpt from a January 1998 Board decision pertaining to another veteran, in which that veteran's prostate cancer was found to be linked to chemical exposure in service including service in Japan.  The facts and findings in the prior Board decision pertain to that veteran's case and not to the case at hand.  While it appears that the excerpt from the prior Board decision indicates that another Veterans Law Judge accepted lay evidence showing a possible exposure to chemicals, including herbicides, any finding in that prior Board decision is based on evidence associated with the record of that veteran in that other appeal.  The Board is not bound by findings found in previous Board decisions.  Further, any finding made in that prior Board decision only pertains to the veteran who submitted that appeal.  Such a finding is based on the evidence related to that veteran's medical records and the evidence in that veteran's claims file.   That decision does not provide any specific findings or evidence to establish a link between his diabetes mellitus and claimed herbicide exposure in service.  The Board draws particular attention to the fact that the previous veteran submitted multiple lay statements by fellow service members indicating he was involved in the direct spraying of chemicals.  Furthermore, that veteran had active service in Thailand, which the VA has found to have had herbicide use during specific periods.  The Veteran has provided no such supporting evidence.   

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for diabetes mellitus, claimed as due to Agent Orange exposure.  As the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  Accordingly, the appeal of this claim is denied.


ORDER

Entitlement to service connection for type II diabetes mellitus, to include as secondary to herbicide exposure, is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  A review of the record shows the Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate his claim in March 2007.

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in the March 2007 correspondence provided to the Veteran.

The Veteran contends that he is entitled to a TDIU rating, as his service-connected hearing loss, tinnitus, and skin disorder renders him unemployable. 

Total disability ratings for compensation purposes may be assigned when the schedular rating for service-connected disabilities is less than 100 percent, when it is found that those disabilities are sufficient to produce unemployability without regard to advancing age.  If unemployability is the result of a single service-connected disability, that disability must be rated at 60 percent or more.  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  See 38 C.F.R. § 4.16(a) (2010).

Prior to February 1, 2010, the Veteran was rated 50 percent disabled for bilateral hearing loss, 10 percent disabled for tinnitus, and 30 percent disabled from eczematous dermatitis.  From February 1, 2010, the Veteran was rated 20 percent disable for hearing loss, 10 percent disabled for tinnitus, and 10 percent disabled for dermatitis.  Thus, prior to February 1, 2010, the Veteran met the threshold rating criteria of 38 C.F.R. § 4.16(a) (2010).  

The Board notes that the Veteran has a number of other non-service connected disabilities including partial amputation of the right leg, posttraumatic stress disorder, diabetes, sleep apnea, degenerative joint disease, and morbid obesity. 

Although the Veteran was given VA examinations to determine the current nature and severity of his service connected hearing and skin disorders, a general medical opinion determining if the Veteran is unemployable based solely on these disabilities has not been obtained.  As such, a new VA examination and opinion is necessary to determine entitlement to TDIU. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and obtain the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA which treated the Veteran for hearing and skin disorders.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  The Veteran should be afforded a VA examination to assess the impairment resulting from the service-connected hearing loss, tinnitus, and eczema.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the psychologist or psychiatrist for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

Following the examination, the examiner is requested to provide an opinion describing the effect of the hearing loss and skin disorder on the Veteran's ability to engage in substantially gainful employment.  The opinion should include a statement as to whether it is as likely as not (50 percent or greater probability) that the Veteran is unable to obtain and/or retain gainful employment solely as a result of his service-connected hearing loss, tinnitus, and skin disorder.  

The examiner should set forth all examination findings along with the rationale for any conclusions reached.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


